Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 1 of U.S. Patent No. 10/951,341 in view of US 2020/0260392 (Tang).
Claim 1 of the patent recites most of the elements recited in claim 1 of the pending application. 
 Claim 1 of the patent recites most of the elements recited in claim 7 of the pending application. 
Claim 2 of the patent recites most of the elements recited in claim 8 of the pending application. 
Claim 3 of the patent recites most of the elements recited in claim 9 of the pending application. 
Claim 4 of the patent recites most of the elements recited in claim 10 of the pending application. 
Claim 5 of the patent recites most of the elements recited in claim 11 of the pending application. 
However claims 1 and 7-11 explicitly lacks and determining whether to perform a radio frequency retuning operation to obtain the configuration information.
Tang teaches that in order to obtain configuration information (RMSI) from a second synchronization block indicated by a first synchronization block, a change of frequency may need to be done if the second synchronization block is on a different frequency (see Tang, paragraphs 16, 40-41, 46-47 and 63-64).
It would have been obvious to apply this teaching to the patent so that the UE can obtain the needed configuration data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0030534 (Soldati) in view of US 2020/0260392 (Tang).
As to claim 7, Soldati teaches a wireless communications apparatus (see figure 4) comprising a processor, wherein the processor is configured to implement a method comprising: 
receive a request for configuration information; receive a first synchronization block; to obtain the configuration information (see paragraphs 22 and 32, serving cell BS requests a target cell CGI [~configuration information] from a UE, UE obtains that target cell CGI from an RMSI in a SSB [~first synchronization block]).

What is lacking from Soldati is determine that the first synchronization block is not associated with the configuration information, and that the first synchronization block comprises information related to a second synchronization block that is associated with the configuration information; and determine whether to perform a radio frequency retuning operation to obtain the configuration information.
In analogous art, Tang teaches a wireless device receiving a first SS block, determining that the SS block doesn’t have system information RMSI, and determining from the first SS block information about a second SS block, including a new frequency requiring a frequency tuning (~determine whether to perform radio frequency tuning), from which an RMSI can be obtained (see Tang, paragraphs 16, 40-47 and 63-64).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Tang into Soldati so as to conserve resources by eliminating the need to blindly detect other SS blocks when the detected SS block doesn’t have the needed system information (see Tang, paragraph 3).
As to claim 1, the wireless communication apparatus cited in the rejection of clam 7 performs all of the steps recited in claim 1.
As to claim 6 and 17, Soldati in view of Tang further teach wherein the processor is further configured to: determine that the radio frequency retuning operation is to be performed; receive the configuration information based on retuning to a frequency associated with the second synchronization block; and transmit, to a serving cell, the configuration information in response to the request for configuration information (see paragraphs 22 and 32, serving cell BS requests a target cell CGI [~configuration information] from a UE, UE obtains that target cell CGI from an RMSI in a SSB [~first synchronization block].  In view of Tang’s cited teachings, this would involve retuning to the frequency of the second SS block having the RMSI needed to obtain measurements to be sent to the serving cell).
As to claim 7 and 18, Soldati in view of Tang further teach wherein the processor is further configured to: transmit, to a serving cell, the information related to the second synchronization block in response to the request for configuration information (see paragraphs 22 and 32, serving cell BS requests a target cell CGI [~configuration information] from a UE, UE obtains that target cell CGI from an RMSI in a SSB [~first synchronization block].  In view of Tang’s cited teachings, this would involve sending the serving cell BS measurements corresponding to the RMSI on the second SS block indicated by the first SS block).
As to claim 8 and 19, Tang cited teachings further teach wherein the information related to the second synchronization block comprises one or more of frequency information, a time- domain period, a time-domain offset, and a time-domain transmission bitmap (see Tang, paragraphs 16, 40 and 63-64).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Tang into Soldati so as to conserve resources by eliminating the need to blindly detect other SS blocks when the detected SS block doesn’t have the needed system information (see Tang, paragraph 3).
As to claim 9 and 20, Soldati in view of Tang further teach wherein the request for configuration information is received from a serving cell, and wherein the configuration information is associated with a target cell (see paragraphs 22 and 32, serving cell BS requests a target cell CGI [~configuration information] from a UE, UE obtains that target cell CGI from an RMSI in a SSB [~first synchronization block]).
As to claims 10, Soldati further teaches wherein the serving cell is a New Radio (NR) cell, and wherein the target cell is another NR cell. (see paragraphs 23).  
As to claims 11, Soldati further teaches wherein the serving cell is a long term evolution (LTE) cell, and wherein the target cell is a new radio (NR) cell (see paragraph 23).
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0030534 (Soldati) in view of US 2020/0260392 (Tang) as applied to claims 1 and 12 above, and further in view of US 2021/0153083 (Moosavi et al.).
As to claims 2 and 13, Soldati further lacks wherein the processor is further configured to: determine that the radio frequency retuning operation cannot be performed; and transmit a failure indication in response to the request for configuration information.
In analogous art, Moosavi teaches a UE failing to obtain a CGI (~radio frequency retuning operation of Soldati in view of Tang) that was requested by a serving base station, and reporting that failure to the serving base station (see Moosavi, paragraphs 53, 58, 63 and 64).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching into Soldati so as to ensure that the serving base station is apprised the failure to obtain the requested information.
As to claims 3 and 14, Soldati further teaches wherein the failure indication is an explicit 1-bit indication (see Moosavi, paragraphs 58, 99 and 100, field = bit).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching into Soldati so as to ensure that the serving base station is apprised the failure to obtain the requested information.
As to claims 4 and 15, Soldati further teaches wherein the failure indication comprises a value corresponding to the first synchronization block not being associated with the configuration information (see Moosavi, paragraph 58.  Note that the process of obtaining and reporting a CGI [or CGI reporting failure] as taught by Soldati in view of Tang and Moosavi is inclusive of the 1st SS block as taught by Tang not having the requested RMSI from which a CGI could be obtained).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching into Soldati so as to ensure that the serving base station is apprised the failure to obtain the requested information.
As to claims 5 and 16, Soldati further teaches wherein the processor is further configured to: start a timer in response to receiving the request, wherein the transmit the failure indication is subsequent to an expiration of the timer (see Moosavi, paragraph 53).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching into Soldati so as to ensure that the serving base station is apprised the failure to obtain the requested information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641